         Case 1:18-cv-10287-AKH Document 254 Filed 08/04/21 Page 1 of 1




                                                                                                      BRUCE R. EWING
                                                                                                                Partner
                                                                                                         (212) 415-9206
                                                                                                    FAX (212) 953-7201
                                                                                              ewing.bruce@dorsey.com



July 27, 2021
                                                                 2UDODUJXPHQWLVKHUHE\DGMRXUQHGWR6HSWHPEHU
                                                                 DWDP
BY ECF
The Honorable Alvin K. Hellerstein               6R2UGHUHG
United States District Court                     V+RQ$OYLQ.+HOOHUVWHLQ
 for the Southern District of New York           $XJXVW
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

                Re:      Girl Scouts of the United States of America v. Boy Scouts of America
                         18-cv-10287 (AKH)

Dear Judge Hellerstein:

        We write on behalf of plaintiff Girl Scouts of the United States of America (“Girl Scouts”)
regarding the rescheduling of the oral argument on the motion for summary judgment filed by
defendant Boy Scouts of America (“the BSA”). That argument was set to have occurred today,
but it was adjourned to August 11 at 2:30 p.m. by Order of the Court issued yesterday. See Dkt.
252.

       Unfortunately, I am unavailable on August 11 because of a prior conflict. Indeed, I am
supposed to be on a plane almost all of August 11, and as I am set to argue on behalf of Girl
Scouts at the upcoming hearing, my attendance is necessary.

       Accordingly, we write to request that the argument be rescheduled for August 10 or
August 20, 2021, dates that work for both parties and their counsel. If those two dates are not
convenient for the Court, there are no other dates prior to September 15 on which the parties
and both of their counsel are available.

       Counsel for the BSA has consented to the requested adjournment.

       We thank the Court for its attention to this matter.

                                                      Respectfully Submitted,

                                                      /s/ Bruce R. Ewing

                                                      Bruce R. Ewing

Cc: All Counsel of Record (by ECF)




            51 West 52nd Street | New York, NY | 10019-6119 | T 212.415.9200 | F 212.953.7201 | dorsey.com
